Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00020-CR

                                           Corey DENTS,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014CR7707
                             Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: March 4, 2015

DISMISSED

           Corey Dents pleaded nolo contendere to a second offense of Assault-Family pursuant to a

plea bargain agreement. As part of his plea-bargain, Dents signed a separate “Waiver of Appeal.”

The trial court imposed sentence and signed a certificate stating that this “is a plea-bargain case,

and the defendant has NO right of appeal” and “the defendant has waived the right of appeal.” See

TEX. R. APP. P. 25.2(a)(2). After Dents timely filed a notice of appeal, the clerk sent copies of the

certification and notice of appeal to this court. See TEX. R. APP. P. 25.2(e). The clerk’s record,
                                                                                     04-15-00020-CR


which includes the plea bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has

been filed. See TEX. R. APP. P. 25.2(d).

       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant and that the trial court

denied permission to appeal. See TEX. R. APP. P. 25.2(a)(2). We have reviewed the clerk’s record,

and the trial court’s certification appears to accurately state that this is a plea bargain case and

Dents does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005)

(holding that court of appeals should review clerk’s record to determine whether trial court’s

certification is accurate). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d).

       On January 23, 2015, we gave Dents notice that the appeal would be dismissed unless

written consent to appeal and an amended certification showing Dents has the right to appeal were

signed by the trial judge and made part of the appellate record by February 13, 2015. See TEX. R.

APP. P. 25.2(d); 37.1; Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order),

disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not

designated for publication). Neither written permission to appeal nor an amended certification

showing Dents has the right to appeal has been filed. We therefore dismiss this appeal. TEX. R.

APP. P. 25.2(d).


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-